Stoecklein Law Group Practice Limited to Federal Securities Emerald Plaza Telephone:(619) 704-1310 402 West Broadway Facsimile:(619) 704-1325 Suite 690 email:djs@slgseclaw.com San Diego, California92101 web:www.slgseclaw.com July 12, 2011 Dietrich A. King Staff Attorney Securities and Exchange Commission 100 F. St. NE Washington, D.C. 20549 Re:Oraco Resources, Inc. Form 8-K Filed May 23, 2011 File No. 333-167607 Annual Report on Form 10-K/A for Fiscal Year Ended December 31, 2010 Filed March 7, 2011 File No. 333-167607 Dear Mr. King, We are in receipt of your comment letter dated June 24, 2011 and recognize the 10 business day deadline to amend Oraco Resources, Inc.’s form 8-K filed on May 23, 2011 and form 10-K/A for the fiscal year ended December 31, 2010 has passed. We are requesting an additional 20 business days to amend and file the company’s amended form 8-K and 10-K/A. Feel free to contact me if you have any questions regarding this request. Sincerely, Donald J. Stoecklein cc: Oraco Resources, Inc.
